         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 1 of 47



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION

PHARMACY CORPORATION OF         )
AMERICA d/b/a PHARMERICA        )
                                )
      PLAINTIFFS                )
                                )
v.                              )                 Case No. _________________________
                                )
CHAIM SCHEINBAUM; JEFFREY       )
VEGH; DANIELLA SCHWARTZ;        )
ARI (ALAN) SCHWARTZ; JOSEPH     )
SCHWARTZ; ROSIE SCHWARTZ;       )
LOUIS SCHWARTZ; JACK JAFFA;     )
COHASSET CARE, LLC; COHASSET    )
CARE AND REHABILITATION         )
CENTER LLC; ZENITH CARE, LLC;   )
ZENITH CARE HG LLC; SARATOGA    )
CENTER FOR CARE, LLC; SARATOGA )
CARE AND REHABILITATION         )
CENTER, LLC; LEXINGTON CARE     )
AND REHABILITATION CENTER LLC; )
SKYLINE HEALTH CARE, LLC;       )
SKYLINE MANAGEMENT GROUP LLC; )
ALLIANCE HC 11 LLC; ALLIANCE    )
NJ CARE LLC; MOUNTAIN VIEW      )
CARE AND REHABILITATION         )
CENTER LLC; BLOOMSBURG CARE     )
AND REHABILITATION CENTER, LLC; )
and BROOKHAVEN CARE LLC,        )
                                )
      DEFENDANTS.               )


                                        COMPLAINT



       Plaintiff Pharmacy Corporation of America d/b/a PharMerica (“PharMerica”), for its

Complaint against Chaim Scheinbaum (“Scheinbaum”); Jeffrey Vegh (“Vegh”); Daniella

Schwartz (“Daniella Schwartz”); Ari (Alan) Schwartz (“Ari Schwartz”); Joseph Schwartz
            Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 2 of 47



(“Joseph Schwartz”); Rosie Schwartz (“Rosie Schwartz”); Louis Schwartz (“Louis Schwartz”);

Jack Jaffa (“Jaffa” and together with Scheinbaum, Vegh, Daniella Schwartz, Ari Schwartz,

Joseph Schwartz, Rosie Schwartz, and Louis Schwartz, the “Individual Defendants”); Cohasset

Care, LLC (“Cohasset Care”); Cohasset Care and Rehabilitation Center LLC (“CCRC”); Zenith

Care, LLC (“Zenith Care”); Zenith Care HG LLC (“Zenith HG” and together with Zenith Care,

“Zenith”); Saratoga Center for Care, LLC (“Saratoga Center for Care”); Saratoga Care and

Rehabilitation Center, LLC (“SCRC”); Lexington Care and Rehabilitation Center LLC

(“LCRC”); Skyline Health Care, LLC (“Skyline Health”); Skyline Management Group LLC

(“Skyline Management” and together with Skyline Health, “Skyline”); Alliance HC 11 LLC

(“Alliance 11”); Alliance NJ Care LLC (“Alliance Care”); Mountain View Care and

Rehabilitation Center, LLC (“Mountain View”); Bloomsburg Care and Rehabilitation Center,

LLC (“Bloomsburg”); and Brookhaven Care LLC (“Brookhaven”), states as follows:

NATURE OF ACTION

       1.       This is an action by PharMerica, a former vendor of pharmacy goods and services

for a skilled nursing facility located in Cohasset, Massachusetts, to recover amounts due to it for

providing such goods and services. While PharMerica has obtained judgments against Cohasset

Care, the operator of the facility, and CCRC, the manager of the facility since 2017, for the

goods and services Cohasset Care used and for which it did not pay PharMerica, PharMerica is

unable to collect on its judgments due to the pillaging of the funds of Cohasset Care by the

individuals in control of them: Vegh, Daniella Schwartz, Ari Schwartz, Scheinbaum, Jaffa,

Joseph Schwartz, Rosie Schwartz, and Louis Schwartz.

       2.       The Individual Defendants treated Cohasset Care as a piggy bank for themselves,

to the detriment of Cohasset Care’s creditors. Although Cohasset Care was insolvent from 2014



                                                 2
             Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 3 of 47



on – the entire time it operated the facility – the Individual Defendants caused Cohasset Care to

pay themselves and other entities under their control and ownership in excess of $2,000,000

during that time, the vast bulk of which was stolen away in 2017 through 2019.

        3.       These transfers were both actually and constructively fraudulent. All were made

while Cohasset Care was insolvent, none of them were for anything approaching reasonably

equivalent value (or for any value at all), and all of them were done to benefit the Individual

Defendants to the detriment of creditors such as PharMerica that were owed money by Cohasset

Care.

        4.       In fact, many of the funds stolen by Defendants were actually PharMerica’s

pursuant to Medicare law, which required that Cohasset Care use the funds it received from

Medicare to pay PharMerica for the goods and services it provided, and which strictly prohibits

(and criminalizes) the embezzlement, stealing, conversion, and intentional misapplication of

Medicare funds from their required uses.

        5.       Further, as evidenced by the excessive transfers of funds from Cohasset Care to

other Defendants and Defendants’ complete failure to abide by corporate formalities, the veil of

corporate separateness should be pierced and all Defendants held liable to PharMerica for the

amounts due under its judgments against Cohasset Care and CCRC.

                                              PARTIES

        6.       PharMerica is a California corporation with a principal place of business in

Louisville, Kentucky. For diversity purposes, it is a citizen of California and Kentucky.

        7.       Scheinbaum is an individual that resides in, and is a citizen of, New Jersey.

        8.       Vegh is an individual that resides in, and is a citizen of, New York.

        9.       Daniella Schwartz is an individual that resides in, and is a citizen of, New York.



                                                   3
            Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 4 of 47



       10.      Ari Schwartz is an individual that resides in, and is a citizen of, New York.

       11.      Joseph Schwartz is an individual that resides in, and is a citizen of, New York.

       12.      Rosie Schwartz is an individual that resides in, and is a citizen of, New York.

       13.      Louis Schwartz is an individual that resides in, and is a citizen of, New York.

       14.      Jaffa is an individual that resides in, and is a citizen of, New York.

       15.      Cohasset Care is a Delaware limited liability company. Its present members are

Daniella Schwartz and Jeffrey Vegh. Therefore, it is a citizen of New York for diversity

purposes.

       16.      CCRC is a Delaware limited liability company. Its present members are

Scheinbaum and Jaffa. Therefore, it is a citizen of New Jersey and New York for diversity

purposes.

       17.      Zenith Care is a Delaware limited liability company. Its members are Vegh and

Ari Schwartz. Therefore, it is a citizen of New York for diversity purposes.

       18.      Zenith HG is a Delaware limited liability company. Its member is Vegh.

Therefore, it is a citizen of New York for diversity purposes.

       19.      Saratoga Center for Care is a New York limited liability company. Its members

are Ari Schwartz and Vegh. Therefore, it is a citizen of New York for diversity purposes.

       20.      SCRC is a New Jersey limited liability company. Its members are Scheinbaum

and Jaffa. Therefore, it is a citizen of New Jersey and New York for diversity purposes.

       21.      LCRC is a Delaware limited liability company. Its member is Scheinbaum.

Therefore, it is a citizen of New Jersey for diversity purposes.

       22.      Skyline Health is a New Jersey limited liability company. Its member is Joseph

Schwartz. Therefore, it is a citizen of New York for diversity purposes.



                                                  4
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 5 of 47



       23.     Skyline Management is a New Jersey limited liability company. Its member is

Joseph Schwartz. Therefore, it is a citizen of New York.

       24.     Alliance 11 is a New Jersey limited liability company. Its members are

Scheinbaum, Louis Schwartz, and Jaffa. Therefore, it is a citizen of New Jersey and New York

for diversity purposes.

       25.     Alliance Care is a New Jersey limited liability company. Its member is

Scheinbaum. Therefore, it is a citizen of New Jersey.

       26.     Mountain View is a Pennsylvania limited liability company. Its members are

Scheinbaum, Jaffa, and Louis Schwartz. Therefore, it is a citizen of New Jersey and New York

for diversity purposes.

       27.     Bloomsburg is a Pennsylvania limited liability company. Its members are

Scheinbaum, Jaffa, and Louis Schwartz. Therefore, it is a citizen of New Jersey and New York

for diversity purposes.

       28.     Brookhaven is a New Jersey limited liability company. Its member is

Scheinbaum. Therefore, it is a citizen of New Jersey for diversity purposes.

                                JURISDICTION AND VENUE

       29.     This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332 because there is complete diversity of citizenship between the parties and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

       30.     This Court has personal jurisdiction over Defendants because of their conduct of

business in Massachusetts, their tortious actions in Massachusetts, and their conspiracy and

tortious actions to avoid debts incurred and judgments entered in Massachusetts by transferring

assets from Cohasset, which has a principal place of business in Massachusetts. Further,



                                                5
            Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 6 of 47



Cohasset Care and CCRC have principal places of business in Massachusetts and the remaining

Defendants are alter egos of Cohasset Care and CCRC.

        31.     Venue is proper in this district because the events giving rise to the claim

occurred in this district and because Defendants are subject to personal jurisdiction in this

district.

                                  FACTUAL ALLEGATIONS

    A. The skilled nursing facility business generally.

        32.     Skilled nursing facilities, commonly called nursing homes, are operated by

entities that apply for and receive licenses from agencies in the state in which the skilled nursing

facility is located. In Massachusetts, for example, skilled nursing facility operators receive their

licenses from the Division of Health Care Facility Licensure and Certification.

        33.     Most individuals involved in ownership of skilled nursing facilities set up a single

purpose entity to be the licensed operator of each facility they own, and separately set up entities

that are alleged “management” companies to which the facilities then pay “management” fees,

oftentimes regardless of whether services are actually provided by such “management” company

that would justify the management fees being paid.

        34.     The individual owners can then pay themselves in multiple ways, including but

not limited to the following: withdrawing money directly from the licensed operating entity of

each facility; placing themselves on payroll with each facility operator and/or the management

company; and through payment of management fees to the management company entity, from

which the individual owners can withdraw funds.




                                                  6
          Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 7 of 47



        35.     Nearly all licensed skilled nursing facility operating entities contract with

Medicare and Medicaid to provide services to individuals covered by such governmental

programs at their facility.

        36.     The vast bulk of revenue for nearly all skilled nursing facility operators comes

from Medicare and Medicaid.

        37.     To qualify for payment by Medicare for treatment of patients covered by

Medicare Part A, a skilled nursing facility must furnish a variety of care related services,

including, for instance, providing necessary therapy services and drugs and other pharmacy

services to such patients.

        38.     Skilled nursing facilities can fulfill their obligation to provide services to patients

by either doing it themselves or contracting with an outside entity, known as an under

arrangements provider under federal law.

        39.     PharMerica is an under arrangements provider that provides pharmacy goods and

services to skilled nursing facilities.

        40.     Generally, PharMerica is able to bill covered drugs directly to Medicaid,

Medicare Part D Plans, and private insurers. Accordingly, most of the charges on its invoices to

skilled nursing facilities consist of drugs delivered for Medicare Part A residents since

PharMerica cannot bill Medicare Part A directly and must be reimbursed by the skilled nursing

facility as set forth below.

        41.     For providing care to Medicare Part A patients, skilled nursing facility operators

receive a per diem payment that is intended to cover all necessary services the skilled nursing

facility provided to each patient for each day the patient was at the facility. This is known in the

business as “consolidated” billing.



                                                   7
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 8 of 47



       42.     The skilled nursing facility operator must then use such consolidated payment to

cover all costs it incurred in providing care to the patient. This includes paying under

arrangements providers pursuant to the contractual arrangements between the operator and the

under arrangements providers.

       43.     According to Medicare, if an operator does not reimburse its under arrangements

provider, then there is no valid arrangement under federal law, the services provided by the

operator would not be covered, and the operator would be in violation of the terms of its provider

agreement with Medicare and potentially subject to penalties. See Medicare Claims Processing

Manual, Ch. 6, § 10.4.1.

       44.     Further, federal law expressly prohibits (and criminalizes) using Medicare funds

except for their intended purposes:

               Whoever knowingly and willfully embezzles, steals, or otherwise
               without authority converts to the use of any person other than the
               rightful owner, or intentionally misapplies any of the moneys,
               funds, securities, premiums, credits, property, or other assets of a
               health care benefit program [which includes Medicare and
               Medicaid], shall be fined under this title or imprisoned not more
               than 10 years, or both . . . .

18 U.S.C. § 669.

   B. The defendants.

       45.     Cohasset Care was the licensed operator of a skilled nursing facility located at 1

Chief Justice Cushing Highway, Cohasset, Massachusetts 02025 (the “Cohasset Facility”) until

the Cohasset Facility was closed in or around May 1, 2019.

       46.     Cohasset Care’s members are Vegh and Daniella Schwartz. Those two, along

with Daniella Schwartz’s husband, Ari Schwartz, controlled Cohasset Care.




                                                 8
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 9 of 47



       47.     Vegh, Daniella Schwartz, and Ari Schwartz also operated other nursing homes

under the management of Zenith, which was owned by Vegh and for which Ari Schwartz was

the Chief Executive Officer.

       48.     Among the other nursing homes controlled by Vegh, Daniella Schwartz, and Ari

Schwartz was one located in Ballston Spa, New York for which Saratoga Center for Care held

the license to operate (the “Saratoga Facility”) and one in Lexington, Massachusetts (the

“Lexington Facility”).

       49.     CCRC was formed in February 2017. Upon information and belief, its initial

members were Jaffa and Louis Schwartz, who is the son of Joseph Schwartz and Rosie Schwartz.

       50.     At the time CCRC was formed, Joseph Schwartz, Rosie Schwartz, and Louis

Schwartz controlled a large-scale, nationwide nursing home operation that generally went by the

trade name “Skyline.” As Vegh, Daniella Schwartz, and Ari Schwartz used Zenith to manage

the nursing facilities under their control, Joseph Schwartz, Rosie Schwartz, and Louis Schwartz

used Skyline to manage their nursing facilities.

       51.     When CCRC was formed, Jack Jaffa executed the Certificate of Formation, while

Louis Schwartz applied for CCRC’s employer identification. The initial filings listed a principal

address for CCRC of 40 Vreeland Avenue, Suite 105, Totowa, New Jersey 07512, an office used

by Skyline.

       52.     In February of 2017, around when CCRC was formed, Cohasset Care and CCRC

entered into an Operations Transfer Agreement and a Management Services Agreement.

Pursuant to the Operations Transfer Agreement, Cohasset Care would transition operations of the

Cohasset Facility to CCRC upon approval by the Massachusetts Division of Health Care Facility

Licensure and Certification for CCRC to become the licensed operator of the Cohasset Facility.



                                                   9
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 10 of 47



Pursuant to the Management Services Agreement, CCRC would become the “manager” of the

Cohasset Facility until that date occurred, and thus would have control (with and on behalf of

Cohasset Care) of the Cohasset Facility, its operations, and, most critically, its funds.

       53.     Upon information and belief, Saratoga Center for Care entered into similar

agreements with SCRC with respect to the Saratoga Facility, and the Zenith-related entity that

was licensed to operate the Lexington Facility entered into similar agreements with LCRC with

respect to the Lexington Facility.

       54.     Upon information and belief, Jaffa, Joseph Schwartz, Rosie Schwartz, and Louis

Schwartz all had control over CCRC, SCRC, and LCRC.

       55.     Upon information and belief, at some point during 2017, Scheinbaum obtained

joint control over CCRC, SCRC, and LCRC with Jaffa, Joseph Schwartz, Rosie Schwartz, and

Louis Schwartz.

       56.     Scheinbaum managed nursing homes through Alliance Care, a nursing home

management company of which he was the sole member. As was the case with the Cohasset

Facility, the Saratoga Facility, and the Lexington Facility, Scheinbaum often shared ownership

and control over skilled nursing facilities in which he had an interest with some or all of Jaffa,

Joseph Schwartz, Rosie Schwartz, and Louis Schwartz.

       57.     By virtue of their control over CCRC, SCRC, and LCRC and the Operations

Transfer Agreements/Management Agreements referenced above, Scheinbaum, Jaffa, Joseph

Schwartz, Rosie Schwartz, and Louis Schwartz had control over the Cohasset Facility, the

Saratoga Facility, and the Lexington Facility, including the funds relating to such facilities.




                                                 10
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 11 of 47



       58.     Ultimately, membership interests in CCRC, SCRC, and LCRC were transferred to

Scheinbaum, such that Scheinbaum became a 50% member of CCRC and SCRC with Jaffa and

the sole member of LCRC.

       59.     While LCRC was issued a license for the Lexington Facility and became its

licensed operator, CCRC and SCRC never obtained licenses for the Cohasset Facility and the

Saratoga Facility, although they maintained control over those skilled nursing facilities pursuant

to the Management Agreements with Cohasset Care and Saratoga Center for Care.

       60.     In or around May of 2019, the Cohasset Facility ceased operations and closed.

       61.     Scheinbaum, Jaffa, and Louis Schwartz also jointly own and control Mountain

View, Bloomsburg, and Alliance 11.

       62.     Mountain View is the licensed operator of a skilled nursing facility located in

Scranton, Pennsylvania (the “Mountain View Facility”).

       63.     Bloomsburg is the licensed operator of a skilled nursing facility located in

Bloomsburg, Pennsylvania (the “Bloomsburg Facility”).

       64.     Alliance 11 is the licensed operator of a skilled nursing facility in Andover, New

Jersey (the “Andover Facility”).

       65.     Joseph Schwartz, Rosie Schwartz, and Louis Schwartz also owned and controlled

a skilled nursing facility in East Orange, New Jersey (the “Brookhaven Facility”) through an

entity called Kenbrook Associates Ltd., L.P.

       66.     In or around May of 2018, dozens of Skyline’s nursing homes throughout the

country failed, requiring receiverships in numerous states. Around that time, Scheinbaum and

Joseph Schwartz, Rosie Schwartz, and Louis Schwartz created Brookhaven to take over the

operations of the Brookhaven Facility. Upon information and belief, they made Scheinbaum the



                                                11
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 12 of 47



sole member of Brookhaven to avoid scrutiny over the Brookhaven Facility given the national

scrutiny being heaped on the Schwartzes and Skyline resulting from the receiverships.

Nevertheless, in reality, Joseph Schwartz, Rosie Schwartz, and Louis Schwartz maintained joint

control over the Brookhaven Facility and its finances and funds with Scheinbaum. Brookhaven

operated the Brookhaven Facility until mid-2019, when the operations were transferred to a

different operator.

   C. Cohasset Care fails to pay PharMerica amounts due and owing, and PharMerica
      obtains judgments against Cohasset Care and CCRC and seeks to collect on them.

       67.     In November of 2014, Cohasset Care executed a Pharmacy Services Agreement

(“PSA”) with PharMerica for PharMerica to provide pharmacy goods and services to the

residents of the Cohasset Facility from PharMerica’s pharmacy in Brockton, Massachusetts in

exchange for compensation from Cohasset Care.

       68.     Cohasset Care failed to pay PharMerica’s invoices for pharmacy goods and

services provided.

       69.     The PSA provided, among other things, that PharMerica is entitled to its costs of

collecting amounts due and owing from Cohasset Care.

       70.     Cohasset Care was reimbursed by Medicare for all or most of the pharmacy goods

and services PharMerica provided for Medicare Part A patients at the Cohasset Facility.

Cohasset Care was required, by Medicare law, to use such reimbursement to pay PharMerica.

       71.     PharMerica filed suit against Cohasset Care to collect amounts due and owing

from Cohasset Care on August 16, 2017 in the United States District Court for the District of

Massachusetts, which suit was captioned Pharmacy Corporation of America d/b/a PharMerica

v. Cohasset Care, LLC d/b/a Harborview Center for Nursing and Rehabilitation, Case No. 1:17-

cv-11515 (the “Cohasset Care Action”).

                                               12
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 13 of 47



        72.    At the time PharMerica filed the Cohasset Care Action, Cohasset Care had

outstanding invoices from PharMerica for goods and services provided that stretched back to

March of 2016.

        73.    On November 15, 2017, the Court in the Cohasset Care Action entered a default

judgment (the “Cohasset Care Judgment”) against Cohasset Care in favor of PharMerica in the

amount of $183,120.78, plus post-judgment interest at the rate of 1.55%. The amount of the

default judgment included attorneys’ fees and costs through entry of that judgment.

        74.    Cohasset Care and PharMerica entered into a Settlement Agreement dated as of

March 6, 2018 (the “Settlement Agreement”) by and between PharMerica; Cohasset Care;

Saratoga Center for Care; and Chem Rx Pharmacy Services, LLC (“Chem Rx,” which is an

affiliate of PharMerica that provided pharmacy goods and services to a skilled nursing facility

operated by Saratoga Center for Care for which Chem Rx was owed money by Saratoga Center

for Care). CCRC and SCRC executed the Settlement Agreement as guarantors of the respective

debts of Cohasset Care to PharMerica and Saratoga Center for Care to Chem Rx

        75.    The Settlement Agreement did not require PharMerica to release or dismiss the

judgment against Cohasset Care upon execution, but provided that PharMerica would forbear

from collecting upon the Cohasset Care Judgment unless Cohasset Care failed to make payments

due under the Settlement Agreement.

        76.    Scheinbaum executed the Settlement Agreement on behalf of Cohasset Care and

CCRC.

        77.    Cohasset Care and CCRC failed to make any payments under the Settlement

Agreement.




                                               13
            Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 14 of 47



       78.      Upon information and belief, Scheinbaum, Cohasset Care, and CCRC never

intended to comply with the Settlement Agreement and instead intended to use it to delay efforts

by PharMerica to collect on its judgment against Cohasset Care.

       79.      On May 22, 2018, PharMerica filed suit against CCRC in the United States

District Court for the District of Massachusetts, which suit was captioned Pharmacy Corporation

of America d/b/a PharMerica, Case No. 1:18-cv-11069 (the “CCRC Action” and together with

the Cohasset Care Action, the “Actions”).

       80.      The Court in the CCRC Action entered a default judgment (the “CCRC

Judgment” and together with the Cohasset Care Judgment, the “Judgments”) against CCRC and

in favor of PharMerica on August 20, 2018 in the amount of $196,518.79, plus post-judgment

interest at the rate of 2.45%. The amount of the CCRC Judgment included the amount due by

Cohasset Care under the Cohasset Care Judgment plus additional interest and attorneys’ fees and

costs incurred since entry of the Cohasset Care Judgment.

       81.      PharMerica thereafter sought to conduct post-judgment discovery on the

Judgments. Specifically, PharMerica issued post-judgment discovery requests concerning assets

and transfers of assets by Cohasset Care and CCRC.

       82.      Cohasset Care and CCRC initially ignored PharMerica’s post-judgment discovery

requests.

       83.      After PharMerica filed motions to compel discovery responses and document

production and sought to compel post-judgment examinations of Cohasset Care and CCRC

through motions for supplementary process in the Actions, Cohasset Care and CCRC finally

produced certain documents to PharMerica, beginning on April 24, 2019, regarding the financial

condition of Cohasset Care and CCRC. It was only based on documents produced beginning



                                               14
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 15 of 47



April 24, 2019 and thereafter (and that were thereafter subpoenaed by PharMerica due to the

inadequate production by Cohasset Care and CCRC) that PharMerica became aware that

Defendants stole all of Cohasset Care’s assets. Defendants had hid all the transfers in this

Complaint from PharMerica at all times prior.

        84.    Scheinbaum was the signatory on the post-judgment discovery responses

provided to PharMerica.

        85.    Even though Cohasset Care and CCRC initially provided certain documents and

information, Cohasset Care and CCRC still hid relevant information and documents from

PharMerica to prevent PharMerica from understanding the full nature and amounts stolen by

Defendants from Cohasset Care and to prevent PharMerica from knowing the assets Cohasset

Care currently had.

        86.    For instance, Cohasset Care and CCRC declined to provide bank statements from

certain accounts they had, including an account at Rockland Trust.

        87.    Moreover, Cohasset Care and CCRC provided documents from an account at J.P.

Morgan Chase Bank, N.A. (“Chase”) in the name of Cohasset Care, but the statements provided

to PharMerica ran only through March of 2018, suggesting that the bank account had been closed

at that time. The only bank statements provided for months after March of 2018 (through March

of 2019) were statements from an account at Signature Bank (“Signature”) in the name of

CCRC.

        88.    Even after counsel for PharMerica pointed out to counsel for Cohasset Care and

CCRC in a May 15, 2019 letter that “it seems readily apparent that not all bank statements have

been provided” since the revenues during 2018 were significantly higher than the amount being




                                                15
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 16 of 47



deposited into CCRC’s Signature account, Scheinbaum, Cohasset Care, and CCRC represented

that there were no further bank statements to provide.

       89.     In fact, however, the Chase account in Cohasset Care’s name remained open until

December 2019. In May of 2019 – the same month counsel for PharMerica notified Cohasset

Care and CCRC that it seemed apparent there should be additional bank statements – in excess of

$100,000 was deposited in the Chase account by governmental payors (i.e. Medicare and

Medicaid) to pay for services Cohasset Care rendered patients of the Cohasset Facility before it

closed. All funds received in such account were transferred out of the account almost

immediately after receipt; as detailed below, $63,000 was transferred to Alliance Care, and

another $1,700 was transferred to Saratoga Center for Care.

       90.     Upon information and belief, Scheinbaum, for his own benefit and the benefit of

the various entities to which he was transferring the money, hid the continuing receipt of funds

by Cohasset Care in the Chase account from PharMerica to prevent execution by PharMerica on

that account to attempt to satisfy its Judgments.

       91.     Accordingly, PharMerica’s efforts at executing on the Judgments only resulted in

the collection of $17,422.71 from the Signature account.

       92.     In September of 2019, to avoid the impending post-judgment examinations of

Cohasset Care and CCRC, Cohasset Care and CCRC offered to settle the Judgments on certain

terms and conditions, including payments to PharMerica in three installments due on October 10,

2019; December 10, 2019; and February 10, 2020, and agreement not to contest PharMerica’s

right to the amounts attached by PharMerica in the Signature account. PharMerica agreed to

accept such terms to resolve the Judgments, and agreed to forbear from collection on the

amounts due under the Judgments if, and while, Cohasset Care and CCRC made such payments.



                                                    16
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 17 of 47



       93.     However, PharMerica only received the first installment due on October 10, 2019.

Cohasset Care and CCRC failed to make the payments due on December 10, 2019 and February

10, 2020.

   D. Despite the judgment debtors’ insolvencies, the individuals controlling it steal all of
      Cohasset Care’s money at the expense of creditors and for the benefit of defendants.

       94.     Meanwhile, even as Cohasset Care and then CCRC were refusing to pay

PharMerica amounts due to them and avoiding PharMerica’s efforts to collect on its judgment,

the individuals controlling Cohasset Care and CCRC were stealing significant amounts of money

from Cohasset Care for themselves and other entities under their control.

       95.     According to its financial statements, Cohasset Care suffered net losses in excess

of $1 million every year from 2014 through 2018.

       96.     For each year from 2014 through 2018, Cohasset Care’s year-end balance sheet

reflected that it had liabilities that were, at a minimum, double the value of its assets.

       97.     As noted above, Cohasset Care failed to pay the total amount due for

PharMerica’s invoices issued in March of 2016 and thereafter.

       98.     At all relevant times, Cohasset Care was insolvent.

       99.     Notwithstanding the insolvency of Cohasset Care and its inability and refusal to

pay its creditors (such as PharMerica), the individuals in control of Cohasset Care – Vegh,

Daniella Schwartz, and Ari Schwartz – were regularly withdrawing money from Cohasset Care

to pay themselves and Zenith.

       100.    Specifically, from May of 2014 to September of 2016, Cohasset Care transferred

$150,000 to Vegh, which funds Vegh withdrew on a monthly basis in the amount of $5,000 per

month. The exact dates of each of these payments are reflected on Exhibit A.




                                                  17
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 18 of 47



       101.     From May of 2014 through April of 2016, Cohasset Care transferred $125,000 to

Ari Schwartz and Daniella Schwartz. As with Vegh, these payments were made on a monthly

basis in the amount of $5,000 per month. The exact dates of each of these payments are reflected

on Exhibit B.

       102.     Additionally, from May of 2014 through September of 2016, Cohasset Care

transferred another $144,700 to Zenith, which funds were transferred on the dates and in the

amounts reflected on Exhibit C.

       103.     The $419,700 transferred from Cohasset Care to Vegh, Ari Schwartz, Daniella

Schwartz, and Zenith between May of 2014 and September of 2016 was not for any reasonably

equivalent value.

       104.     The funds were conveyed while Cohasset Care was insolvent, and the remaining

assets in Cohasset Care’s possession after these transfers were unreasonably small for Cohasset

Care to continue to operate the Cohasset Facility.

       105.     The transfers totaling $419,700 from Cohasset Care to Vegh, Ari Schwartz,

Daniella Schwartz, and Zenith between May of 2014 and September of 2016 were made when

Cohasset Care believed or reasonably should have believed that it would incur debts beyond its

ability to pay them as they became due.

       106.     The $419,700 transferred from Cohasset Care to Vegh, Ari Schwartz, Daniella

Schwartz, and Zenith between May of 2014 and September of 2016 was made with the intent

and purpose of concealing funds and hindering, delaying or defrauding creditors, including

PharMerica, and for the benefit of Cohasset Care’s members, Vegh and Ari and Daniella

Schwartz, and of Vegh’s Zenith entities.




                                                18
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 19 of 47



       107.    Upon information and belief, Vegh, Ari Schwartz, and Daniella Schwartz

knowingly participated in the scheme to fraudulently transfer funds for the purpose of hiding the

assets to hinder, delay, or defraud PharMerica, as evidenced by numerous badges of fraud,

including the following:

               a. The transfers were to insiders;

               b. The transfers were concealed from creditors;

               c. The transfers were made at the time Cohasset Care was incurring debts to

                  PharMerica;

               d. The transfers were made when PharMerica was making demands for payment;

               e. The transfers were made without Cohasset Care receiving reasonably

                  equivalent value; and

               f. The transfers were made when Cohasset Care was insolvent.

       108.    As noted above, by early 2017, pursuant to the agreements between Cohasset

Care and CCRC, Jaffa, Joseph Schwartz, Rosie Schwartz, Louis Scwhartz, and Scheinbaum

gained control of the Cohasset Facility and Cohasset Care’s funds with Vegh, Ari Schwartz, and

Daniella Schwartz.

       109.    Rather than using the funds received by Cohasset Care to pay its own bills and

operating expenses (including PharMerica’s then-oustanding invoices), Jaffa, Joseph Schwartz,

Rosie Schwartz, Louis Schwartz, and Scheinbaum used Cohasset Care’s funds to enrich

themselves and to support their other entities and businesses, in addition to continuing to make

payments to Vegh.

       110.    For instance, between March of 2017 and April of 2018, Cohasset Care

transferred $710,936.46 to the Skyline entities controlled by Joseph Schwartz, Rosie Schwartz,



                                                19
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 20 of 47



and Louis Schwartz. The date, amount, and Skyline entities to which such funds were

transferred are set forth in Exhibit D.

        111.   The $710,936.46 transferred from Cohasset Care to the Skyline entities between

March 2017 and April 2018 was not for any reasonably equivalent value.

        112.   There was no legitimate business reason for the transfer of these funds. There is

no contemporaneous documentation indicating that such funds were for a loan or repayment of a

loan.

        113.   The funds were conveyed while Cohasset Care was insolvent and the remaining

assets in Cohasset Care’s possession after the transfers were unreasonably small for Cohasset

Care to continue to operate the Cohasset Facility.

        114.   The transfers totaling $710,936.46 from Cohasset Care to the Skyline entities

between March 2017 and April 2018 were made when Cohasset Care believed or reasonably

should have believed that it would incur debts beyond its ability to pay them as they became due.

        115.   The $710,936.46 transferred from Cohasset Care to the Skyline entities between

March 2017 and April 2018 was made with the intent and purpose of concealing funds and

hindering, delaying or defrauding creditors, including PharMerica, and for the benefit of Joseph

Schwartz, Rosie Schwartz, Louis Schwartz, and the Skyline entities.

        116.   Upon information and belief, Skyline and Joseph Schwartz, Rosie Schwartz, and

Louis Schwartz knowingly participated in the scheme to fraudulently transfer funds for the

purpose of hiding the assets to hinder, delay, or defraud PharMerica, as evidenced by numerous

badges of fraud, including the following:

               a. The transfers were to insiders;

               b. The transfers were concealed from creditors;



                                                20
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 21 of 47



               c. The transfers were made at the time Cohasset Care was incurring or had

                    already incurred debts to PharMerica;

               d. The transfers were made when PharMerica was making demands for payment,

                    when PharMerica had sued Cohasset Care for payment, and after PharMerica

                    had obtained a judgment against Cohasset Care;

               e. The transfers were made without Cohasset Care receiving reasonably

                    equivalent value; and

               f. The transfers were made when Cohasset Care was insolvent.

        117.   Additionally, although Scheinbaum was not actually employed at the Cohasset

Facility, Scheinbaum put himself on the payroll of the Cohasset Facility, from which he was paid

on a bi-weekly basis. In 2017, Cohasset Care paid Scheinbaum $73,125 in ostensible wages. In

2018 and from January through June 2019, Scheinbaum received another $121,573.60 in

ostensible wages.

        118.   Scheinbaum also received transfers outside of these payments via payroll in the

amount of $4,889.73 on August 27, 2018; $700 on March 28, 2019; and $1,196.41 on March 29,

2019.

        119.   The ostensible “wages” and other payments Cohasset Care paid Scheinbaum were

excessive and unreasonable and bore no relationship to the work performed by Scheinbaum for

Cohasset Care and the Cohasset Facility.

        120.   The ostensible “wages” and other payments Cohasset Care paid Scheinbaum were

not for any reasonably equivalent value.




                                                21
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 22 of 47



       121.    The funds were conveyed to Scheinbaum while Cohasset Care was insolvent, and

the remaining assets in Cohasset Care’s possession after the payments were unreasonably small

for Cohasset Care to continue to operate the Cohasset Facility.

       122.    The ostensible “wages” and other payments Cohasset Care paid Scheinbaum were

taken by Scheinbaum when Cohasset Care believed or reasonably should have believed that it

would incur debts beyond its ability to pay them as they became due.

       123.    Scheinbaum stole the ostensible “wages” and other payments from Cohasset Care

with the intent and purpose of concealing funds and hindering, delaying or defrauding creditors,

including PharMerica, and for the benefit of Scheinbaum.

       124.    Scheinbaum knowingly participated in the scheme to fraudulently transfer funds

for the purpose of hiding the assets to hinder, delay, or defraud PharMerica, as evidenced by

numerous badges of fraud, including the following:

               a. The transfers were to insiders;

               b. The transfers were concealed from creditors;

               c. The transfers were made at the time Cohasset Care was incurring or had

                  already incurred debts to PharMerica;

               d. The transfers were made when PharMerica was making demands for payment,

                  when PharMerica had sued Cohasset Care for payment, and after PharMerica

                  had obtained a judgment against Cohasset Care;

               e. The transfers were made without Cohasset Care receiving reasonably

                  equivalent value; and

               f. The transfers were made when Cohasset Care was insolvent.




                                               22
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 23 of 47



        125.   Cohasset Care also transferred nearly $250,000 to Alliance Care, which was

owned and controlled by Scheinbaum. The dates and amounts of these transfers are detailed on

Exhibit E.

        126.   The nearly $250,000 transferred from Cohasset Care to Alliance Care was not for

any reasonably equivalent value.

        127.   There was no legitimate business reason for the transfer of these funds. There is

no contemporaneous documentation indicating that such funds were for a loan or repayment of a

loan.

        128.   The funds were conveyed while Cohasset Care was insolvent and the remaining

assets in Cohasset Care’s possession after the transfers were unreasonably small for Cohasset

Care to continue to operate the Cohasset Facility.

        129.   The nearly $250,000 transferred from Cohasset Care to Alliance Care was

transferred when Cohasset Care believed or reasonably should have believed that it would incur

debts beyond its ability to pay them as they became due.

        130.   The nearly $250,000 transferred from Cohasset Care to Alliance Care was done

with the intent and purpose of concealing funds and hindering, delaying or defrauding creditors,

including PharMerica, and for the benefit of Alliance Care and its principal, Scheinbaum.

        131.   Alliance Care and Scheinbaum knowingly participated in the scheme to

fraudulently transfer funds for the purpose of hiding the assets to hinder, delay, or defraud

PharMerica, as evidenced by numerous badges of fraud, including the following:

               a. The transfers were to insiders;

               b. The transfers were concealed from creditors;




                                                 23
        Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 24 of 47



                 c. The transfers were made after Cohasset Care had incurred debts to

                    PharMerica;

                 d. The transfers were made after PharMerica had sued Cohasset Care for

                    payment, and also after PharMerica had obtained a judgment against Cohasset

                    Care;

                 e. The transfers were made without Cohasset Care receiving reasonably

                    equivalent value; and

                 f. The transfers were made when Cohasset Care was insolvent.

       132.      Cohasset Care made numerous transfers to the other entities controlled and owned

by the Individual Defendants that operated and controlled the Saratoga Facility, the Lexington

Facility, the Mountain View Facility, the Brookhaven Facility, and the Andover Facility.

       133.      Between March of 2017 and April of 2019, Cohasset Care transferred

$369,941.49 to or for the benefit of Saratoga Center for Care and SCRC. These transfers include

the following:

                 a. Payments in March and April 2017 and in May 2019 totaling $293,581.35

                    transferred directly to Saratoga Center for Care for it and SCRC’s use and

                    benefit, as detailed on Exhibit F; and

                 b. Payments set forth in detail on Exhibit G in May through September 2018

                    totaling $78,060.14 to 149 Ballston Avenue, LLC, which, upon information

                    and belief, are transfers from Cohasset Care to pay rent due by Saratoga

                    Center for Care and SCRC to the landlord of the Saratoga Facility.

       134.      On October 9, 2017, Cohasset Care transferred $3,319.85 to Alliance 11.

       135.      Cohasset Care transferred $105,121.88 to Brookhaven on November 13, 2018.



                                                 24
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 25 of 47



        136.   On February 25, 2019, Cohasset Care transferred $117,000.00 to Mountain View.

        137.   Between September 2017 and October 2019, Cohasset Care transferred

$77,025.41 to LCRC.

        138.   The transfers to Saratoga, LCRC, Brookhaven, Mountain View, and Alliance 11

were not for any reasonably equivalent value.

        139.   There was no legitimate business reason for the transfer of these funds. There is

no contemporaneous documentation indicating that such funds were for a loan or repayment of a

loan.

        140.   The funds were conveyed while Cohasset Care was insolvent, and the remaining

assets in Cohasset Care’s possession after the transfers were unreasonably small for Cohasset

Care to continue to operate the Cohasset Facility.

        141.   The transfers to Saratoga, LCRC, Brookhaven, Mountain View, and Alliance 11

were made when Cohasset Care believed or reasonably should have believed that it would incur

debts beyond its ability to pay them as they became due.

        142.   The transfers to Saratoga, LCRC, Brookhaven, Mountain View, and Alliance 11

were done with the intent and purpose of concealing funds and hindering, delaying or defrauding

creditors, including PharMerica, and for the benefit of the Individual Defendants and Saratoga,

LCRC, Brookhaven, Mountainview, and Alliance 11.

        143.   Upon information and belief, the Individual Defendants and Saratoga, LCRC,

Brookhaven, Mountainview, and Alliance 11 knowingly participated in the scheme to

fraudulently transfer funds for the purpose of hiding the assets to hinder, delay, or defraud

PharMerica, as evidenced by numerous badges of fraud, including the following:

               a. The transfers were to insiders;



                                                 25
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 26 of 47



               b. The transfers were concealed from creditors;

               c. The transfers were made at the time Cohasset Care was incurring or had

                     already incurred debts to PharMerica;

               d. The transfers were made when PharMerica was making demands for payment,

                     when PharMerica had sued Cohasset Care for payment, and after PharMerica

                     had obtained a judgment against Cohasset Care;

               e. The transfers were made without Cohasset Care receiving reasonably

                     equivalent value; and

               f. The transfers were made when Cohasset Care was insolvent.

       144.    Finally, as noted above, Cohasset Care continued to make payments to its

member, Vegh, in 2017 and into January 2018. From July 2017 to January 2018, Cohasset Care

transferred a total of $22,250 to Vegh, in the amounts of $3,750 on July 7, August 7, September

5, and December 6, 2017 and January 8, 2018, and $3,500 on November 6, 2017.

       145.    The payments Cohasset Care paid Vegh in 2017 and 2018 were excessive and

unreasonable and bore no relationship to any work performed by Vegh for Cohasset Care and the

Cohasset Facility.

       146.    The payments Cohasset Care paid Vegh in 2017 and 2018 were not for any

reasonably equivalent value.

       147.    The payments were made while Cohasset Care was insolvent and the remaining

assets in Cohasset Care’s possession after the payments were unreasonably small for Cohasset

Care to continue to operate the Cohasset Facility.




                                                 26
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 27 of 47



       148.    The payments Cohasset Care made to Vegh in 2017 and 2018 were made when

Cohasset Care believed or reasonably should have believed that it would incur debts beyond its

ability to pay them as they became due.

       149.    The payments Cohasset Care made to Vegh in 2017 and 2018 were made with the

intent and purpose of concealing funds and hindering, delaying or defrauding creditors, including

PharMerica, and for the benefit of Vegh.

       150.    Upon information and belief, Vegh knowingly participated in the scheme to

fraudulently transfer funds for the purpose of hiding the assets to hinder, delay, or defraud

PharMerica, as evidenced by numerous badges of fraud, including the following:

               a. The transfers were to insiders;

               b. The transfers were concealed from creditors;

               c. The transfers were made at the time Cohasset Care was incurring or had

                   already incurred debts to PharMerica;

               d. The transfers were made when PharMerica was making demands for payment,

                   when PharMerica had sued Cohasset Care for payment, and after PharMerica

                   had obtained a judgment against Cohasset Care;

               e. The transfers were made without Cohasset Care receiving reasonably

                   equivalent value; and

               f. The transfers were made when Cohasset Care was insolvent.

   E. Defendants abused the corporate form and ignored corporate formalities.

       151.    As set forth in the preceding section, the Individual Defendants pillaged the funds

of Cohasset Care for themselves and their entities. They did so even as creditors that provided

critical goods and services for Cohasset Care’s patients that Cohasset Care needed in order to



                                                 27
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 28 of 47



receive reimbursement from Medicare and Medicaid, such as PharMerica, were not paid and

could not collect on judgments.

       152.    These transfers to benefit the Individual Defendants and their entities at the

expense of Cohasset Care’s creditors are illustrative of the lack of regard for the corporate form

displayed by Defendants.

       153.    The Individual Defendants had ownership control over the various entity

Defendants as set forth above.

       154.    The Individual Defendants had pervasive control over Cohasset Care and the

other entity Defendants. As detailed above, they used such pervasive control to transfer to

themselves and/or their other entities large sums of money.

       155.    While they did so, Cohasset Care was completely insolvent and had insufficient

capitalization to conduct its business and pay its bills.

       156.    In addition to transfers detailed above, Defendants further intermingled business

assets among the various entities by, on some occasions, causing other entity Defendants to pay

debts of Cohasset Care or transferring cash to Cohasset Care due to its minimal capitalization,

much as they used Cohasset Care’s funds as a piggy bank to fund the expenses of such other

entity Defendants.

       157.    For instance, Bloomsburg, not Cohasset Care or CCRC, made the payment in the

amount of $25,000 to PharMerica under the second settlement agreement between it and

Cohasset Care and CCRC before Cohasset Care and CCRC breached that agreement by failing to

make further payments due thereunder.




                                                  28
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 29 of 47



       158.    Further, upon information on belief and as noted above and set forth on Exhibit G,

on several occasions in 2018, the Defendants used Cohasset Care’s funds to pay the rent owed by

Saratoga Center for Care and SCRC for the Saratoga Facility.

       159.    At various times, the Individual Defendants also transferred funds from other

facilities to Cohasset Care, albeit not nearly as much as the Individual Defendants transferred to

themselves and to other entities from Cohasset Care.

       160.    For example, while Cohasset Care transferred over $350,000 to Saratoga Center

for Care as detailed above and in Exhibits F and G, on other occasions, Saratoga Center for Care

made transfers to Cohasset Care in excess of $100,000.

       161.    LCRC also transferred significant funds to Cohasset Care, in addition to making

payments directly to Vegh.

       162.    Upon information and belief, Defendants do not regularly maintain corporate

records and do not have operating agreements for each of the entity Defendants.

       163.    The Individual Defendants do not view the entities they own and control as

separate legal entities that have their own existence.

       164.    Joseph Schwartz has gone so far as to state under oath in a 2017 deposition that

“Skyline is an entity that is me,” while admitting that he regularly drew money out of nursing

facilities he owned, including as much as one million dollars in a year from a single facility. He

also stated that just because vendors send bills for the goods and services they provide does not

mean that such vendors should necessarily be paid.

       165.    At least one court has previously held that Skyline and other Joseph Schwartz-

affiliated entities made numerous intercompany transfers and failed to observe corporate

formalities.



                                                 29
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 30 of 47



        166.   Upon information and belief, the Individual Defendants regularly take money

from facilities under their control, whether directly or via other entities they own, regardless of

the financial condition of such facilities or their abilities to pay creditors, much as they did with

the Cohasset Facility.

        167.   The aforementioned fraudulent transfers are a direct product of the Defendants’

lack of regard for the corporate forms of the legal entities involved.

        168.   Each of the aforementioned fraudulent transfers were concealed from PharMerica

by the Defendants.

        169.   Tellingly, even after the Cohasset Facility closed in May of 2019, during which

time PharMerica was actively seeking documents and information to attempt to collect on its

judgment, Cohasset Care received in excess of $100,000 that Scheinbaum, Alliance Care, and

Saratoga stole from it, rather than paying it to PharMerica. As noted above, the only payment

ever voluntarily made to PharMerica in relation to its judgment was from Bloomsburg.

    COUNT I – FRAUDULENT TRANSFER (UNDER MASS. G.L. c. 109A § 5(A)(1))
   (Against Vegh, Ari Schwartz, Daniella Schwartz, Skyline, Scheinbaum, Alliance Care,
         LCRC, Zenith, Saratoga, Mountain View, Brookhaven, and Alliance 11)

        170.   PharMerica incorporates by reference the allegations set forth above.

        171.   Cohasset Care is a debtor as defined in Mass. G.L. c. 109A § 2.

        172.   PharMerica is a creditor as defined in Mass. G.L. c. 109A § 2.

        173.   Cohasset Care has made transfers fraudulently, in violation of Mass. G.L. c. 109A

§ 5 and otherwise with actual intent to hinder, delay, or defraud PharMerica as follows, inter

alia:




                                                  30
Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 31 of 47



    a. From May of 2014 to September of 2016, Cohasset Care transferred $150,000

       to Vegh, which funds were transferred as $5,000 on a monthly basis, as

       reflected on Exhibit A.

    b. From May of 2014 through April of 2016, Cohasset Care transferred $125,000

       to Ari and Daniella Schwartz. As with Vegh, these payments were made on a

       monthly basis in the amount of $5,000 per month, as reflected on Exhibit B.

    c. From May of 2014 through September of 2016, Cohasset Care transferred

       $144,700 to Zenith, on the specific dates and in the specific amounts reflected

       on Exhibit C.

    d. Between March of 2017 and April of 2018, Cohasset Care transferred

       $710,936.46 to the Skyline entities controlled by Joseph Schwartz, Rosie

       Schwartz, and Louis Schwartz. The date, amount, and Skyline entities to

       which such funds were transferred are set forth in Exhibit D.

    e. In 2017, Cohasset Care paid Scheinbaum $73,125 in ostensible wages and an

       additional $121,573.60 in ostensible wages from 2018 June 2019. Further,

       Cohasset Care also transferred Scheinbaum $4,889.73 on August 27, 2018;

       $700 on March 28, 2019; and $1,196.41 on March 29, 2019.

    f. Between October of 2017 and May of 2019, Cohasset Care also transferred

       nearly $250,000 to Alliance Care, which was owned and controlled by

       Scheinbaum, as set forth in detail on Exhibit E.

    g. Between March of 2017 and April of 2019, Cohasset Care transferred

       $369,941.49 to or for the benefit of Saratoga Center for Care and SCRC, as

       set forth in Exhibits F and G.



                                    31
        Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 32 of 47



              h. On October 9, 2017, Cohasset Care transferred $3,319.85 to Alliance 11.

              i. On November 13, 2018, Cohasset Care transferred $105,121.88 to

                  Brookhaven.

              j. On February 25, 2019, Cohasset Care transferred $117,000.00 to Mountain

                  View.

              k. Between September 2017 and October 2019, Cohasset Care transferred

                  $77,025.41 to LCRC.

              l. From July 2017 to January 2018, Cohasset Care transferred a total of $22,250

                  to Vegh, in the amounts of $3,750 on July 7, August 7, September 5, and

                  December 6, 2017 and January 8, 2018, and $3,500 on November 6, 2017.

       174.   All of the above-listed transfers were made with the actual intent to hinder, delay,

and defraud PharMerica in that:

              a. Cohasset Care made the transfers without receiving a reasonably equivalent

                  value in exchange for each transfer or obligation;

              b. Cohasset Care was engaged or was about to engage in a business or a

                  transaction for which the remaining assets of the debtor were unreasonably

                  small in relation to the business or transaction and/or intended to incur, or

                  believed or reasonably should have believed that it would incur debts beyond

                  its ability to pay as they became due;

              c. Cohasset Care was controlled by Vegh, Ari Schwartz, and Daniella Schwartz,

                  who, along with all Defendants, disregarded the corporate forms of the legal

                  entities involved and therefore retained possession or control of the funds

                  transferred after the transfers;



                                                 32
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 33 of 47



                d. the transfers were concealed;

                e. the transfers were made as Cohasset was incurring debts to PharMerica, when

                   PharMerica was making demands for payment to Cohasset, and after Cohasset

                   care had been sued by PharMerica and a judgment was entered against it;

                f. the Defendants knew or should have known that PharMerica held a valid and

                   enforceable judgment against Cohasset Care and was actively seeking to

                   collect on it;

                g. the transfers collectively represent substantially all of the available assets of

                   the Cohasset Care;

                h. Cohasset Care either already was insolvent at the time of the transfers or

                   became insolvent as a result of the transfers;

                i. the transfers occurred while and after a substantial debt was incurred by the

                   defendants to PharMerica; and

                j. all of the transfers of the funds were to insiders of Cohasset Care.

       175.     The aforementioned fraudulent transfers caused a near total diminution of

Cohasset Care’s assets that otherwise would have been available to PharMerica for collection of

its judgment.

       176.     As a direct and proximate result of Cohasset’s Care’s fraudulent transfers,

PharMerica has suffered pecuniary damages.

    COUNT II – FRAUDULENT TRANSFER (UNDER MASS. G.L. C. 109A §5(A)(2))
  (Against Vegh, Ari and Daniella Schwartz, Skyline, Scheinbaum, Alliance Care, LCRC,
             Zenith, Saratoga, Mountain View, Brookhaven, and Alliance 11)
       177.     To the extent not inconsistent with this Count II, PharMerica incorporates by

reference the allegations set forth above.

       178.     Cohasset Care is a debtor as defined in Mass. G.L. c. 109A §2.

                                                  33
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 34 of 47



       179.    PharMerica is a creditor as defined in Mass. G.L. c. 109A §2.

       180.    Cohasset Care has made transfers fraudulently, in violation of Mass. G.L. c. 109A

§5(a)(2) as follows, inter alia:

               a. From May of 2014 to September of 2016, Cohasset Care transferred $150,000

                   to Vegh, which funds were transferred as $5,000 on a monthly basis, as

                   reflected on Exhibit A.

               b. From May of 2014 through April of 2016, Cohasset Care transferred $125,000

                   to Ari and Daniella Schwartz. As with Vegh, these payments were made on a

                   monthly basis in the amount of $5,000 per month, as reflected on Exhibit B.

               c. From May of 2014 through September of 2016, Cohasset Care transferred

                   $144,700 to Zenith, on the specific dates and in the specific amounts reflected

                   on Exhibit C.

               d. Between March of 2017 and April of 2018, Cohasset Care transferred

                   $710,936.46 to the Skyline entities controlled by Joseph Schwartz, Rosie

                   Schwartz, and Louis Schwartz. The date, amount, and Skyline entities to

                   which such funds were transferred are set forth in Exhibit D.

               e. In 2017, Cohasset Care paid Scheinbaum $73,125 in ostensible wages and an

                   additional $121,573.60 in ostensible wages from 2018 June 2019. Further,

                   Cohasset Care also transferred Scheinbaum $4,889.73 on August 27, 2018;

                   $700 on March 28, 2019; and $1,196.41 on March 29, 2019.

               f. Between October of 2017 and May of 2019, Cohasset Care also transferred

                   nearly $250,000 to Alliance Care, which was owned and controlled by

                   Scheinbaum, as set forth in detail on Exhibit E.



                                                34
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 35 of 47



                g. Between March of 2017 and April of 2019, Cohasset Care transferred

                   $369,941.49 to or for the benefit of Saratoga Center for Care and SCRC, as

                   set forth in Exhibits F and G.

                h. On October 9, 2017, Cohasset Care transferred $3,319.85 to Alliance 11.

                i. On November 13, 2018, Cohasset Care transferred $105,121.88 to

                   Brookhaven.

                j. On February 25, 2019, Cohasset Care transferred $117,000.00 to Mountain

                   View.

                k. Between September 2017 and October 2019, Cohasset Care transferred

                   $77,025.41 to LCRC.

                l. From July 2017 to January 2018, Cohasset Care transferred a total of $22,250

                   to Vegh, in the amounts of $3,750 on July 7, August 7, September 5, and

                   December 6, 2017 and January 8, 2018, and $3,500 on November 6, 2017.

       181.     Cohasset Care made each transfer without receiving a reasonably equivalent value

in exchange for the transfer.

       182.     At the time of each transfer, Cohasset Care was engaged or was about to engage

in a business or a transaction for which its remaining assets were unreasonably small in relation

to the business or transaction it intended to incur.

       183.     At the time of each transfer, Defendants believed or reasonably should have

believed that Cohasset Care would incur debts beyond its ability to pay as they became due.

       184.     The aforementioned fraudulent transfers caused a near total diminution of

Cohasset Care’s assets that otherwise would have been available to PharMerica for collection of

its judgment.



                                                  35
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 36 of 47



       185.    As a direct and proximate result of Cohasset’s Care’s fraudulent transfers,

PharMerica has suffered pecuniary damages.

      COUNT III – FRAUDULENT TRANSFER (UNDER MASS. G.L. C. 109A §6)
  (Against Vegh, Ari and Daniella Schwartz, Skyline, Scheinbaum, Alliance Care, LCRC,
             Zenith, Saratoga, Mountain View, Brookhaven, and Alliance 11)
       186.    To the extent not inconsistent with this Count III, PharMerica incorporates by

reference the allegations set forth above.

       187.    Cohasset Care is a debtor as defined in Mass. G.L. c. 109A §2.

       188.    PharMerica is a creditor as defined in Mass. G.L. c. 109A §2.

       189.    Cohasset Care has made transfers fraudulently, in violation of Mass. G.L. c. 109A

§6 as follows, inter alia:

               a. From May of 2014 to September of 2016, Cohasset Care transferred $150,000

                   to Vegh, which funds were transferred as $5,000 on a monthly basis, as

                   reflected on Exhibit A.

               b. From May of 2014 through April of 2016, Cohasset Care transferred $125,000

                   to Ari and Daniella Schwartz. As with Vegh, these payments were made on a

                   monthly basis in the amount of $5,000 per month, as reflected on Exhibit B.

               c. From May of 2014 through September of 2016, Cohasset Care transferred

                   $144,700 to Zenith, on the specific dates and in the specific amounts reflected

                   on Exhibit C.

               d. Between March of 2017 and April of 2018, Cohasset Care transferred

                   $710,936.46 to the Skyline entities controlled by Joseph Schwartz, Rosie

                   Schwartz, and Louis Schwartz. The date, amount, and Skyline entities to

                   which such funds were transferred are set forth in Exhibit D.



                                                36
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 37 of 47



               e. In 2017, Cohasset Care paid Scheinbaum $73,125 in ostensible wages and an

                   additional $121,573.60 in ostensible wages from 2018 June 2019. Further,

                   Cohasset Care also transferred Scheinbaum $4,889.73 on August 27, 2018;

                   $700 on March 28, 2019; and $1,196.41 on March 29, 2019.

               f. Between October of 2017 and May of 2019 Cohasset Care also transferred

                   nearly $250,000 to Alliance Care, which was owned and controlled by

                   Scheinbaum, as set forth in detail on Exhibit E.

               g. Between March of 2017 and April of 2019, Cohasset Care transferred

                   $369,941.49 to or for the benefit of Saratoga Center for Care and SCRC, as

                   set forth in Exhibits F and G.

               h. On October 9, 2017, Cohasset Care transferred $3,319.85 to Alliance 11.

               i. On November 13, 2018, Cohasset Care transferred $105,121.88 to

                   Brookhaven.

               j. On February 25, 2019, Cohasset Care transferred $117,000.00 to Mountain

                   View.

               k. Between September 2017 and October 2019, Cohasset Care transferred

                   $77,025.41 to LCRC.

               l. From July 2017 to January 2018, Cohasset Care transferred a total of $22,250

                   to Vegh, in the amounts of $3,750 on July 7, August 7, September 5, and

                   December 6, 2017 and January 8, 2018, and $3,500 on November 6, 2017.

       190.    Cohasset Care made each transfer without receiving a reasonably equivalent value

in exchange for the transfer




                                                37
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 38 of 47



       191.     Cohasset Care was insolvent at the time of each transfer or became insolvent as a

result of the transfer in violation of Mass. G.L. c. 109A §6(a).

       192.     Further, Cohasset Care made the foregoing transfers to an insider while Cohasset

Care was insolvent, and each insider had reasonable cause to believe that Cohasset Care was

insolvent when each transfer was made.

       193.     The aforementioned fraudulent transfers caused a near total diminution of

Cohasset Care’s assets that otherwise would have been available to PharMerica for collection of

its judgment.

       194.     As a direct and proximate result of Cohasset’s Care’s fraudulent transfers,

PharMerica has suffered pecuniary damages.

           COUNT IV – AIDING AND ABETTING FRAUDULENT TRANSFER
                         (Against the Individual Defendants)

       195.     To the extent not inconsistent with this Count IV, PharMerica incorporates by

reference the allegations set forth above.

       196.     As set forth above, Cohasset Care effected numerous fraudulent transfers to or for

the benefit of the Defendants in violation of Mass. G.L. c. 109A.

       197.     The Individual Defendants were fully aware that Cohasset Care was liable to

PharMerica for the judgment against it when the fraudulent transfers were made and knew that

Cohasset Care was fraudulently transferring the funds with the actual intent to hinder, delay, and

defraud PharMerica.

       198.     The Individual Defendants provided Cohasset Care with substantial assistance in

causing the fraudulent transfers to be effected in that they controlled Cohasset Care and the other

Defendant entities who received the fraudulently transferred funds, and they instituted all

transfers or caused them to be instituted on Cohasset Care’s behalf.

                                                 38
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 39 of 47



        199.    As a direct and proximate result of the Individual Defendants’ efforts to aid and

abet Cohasset Care with its fraudulent transfers, PharMerica has suffered pecuniary damages.

      COUNT V – CIVIL CONSPIRACY TO COMMIT FRAUDULENT TRANSFER
                           (Against all Defendants)

        200.    To the extent not inconsistent with this Count V, PharMerica incorporates by

reference the allegations set forth above.

        201.    As established above, Cohasset Care effected numerous fraudulent transfers to or

for the benefit of the Defendants in violation of Mass. G.L. c. 109A.

        202.    The Defendants acted in concert and in furtherance of a common design to

defraud PharMerica of the money it is rightfully owed and prevent PharMerica from collecting

on the Judgments, while simultaneously enriching themselves using Cohasset Care’s funds,

including those received from government payors for application toward the care and treatment

of its nursing facility residents.

        203.    Pursuant to and as a product of the Defendants’ conspiracy, the Defendants

effected the above-described fraudulent transfers.

        204.    As a direct and proximate result of the Defendants’ conspiracy and the fraudulent

transfers stemming therefrom, PharMerica has suffered pecuniary damages.

     COUNT VI – BREACH OF CONTRACT/PIERCING THE CORPORATE VEIL
                          (Against All Defendants)

        205.    To the extent not inconsistent with this Count VI, PharMerica incorporates by

reference the allegations set forth above.

        206.    PharMerica has been awarded Judgments against Cohasset Care and CCRC for

breach of contracts between PharMerica and Cohasset Care and CCRC.




                                                 39
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 40 of 47



       207.    The other Defendants besides Cohasset Care and CCRC are liable to PharMerica

for such Judgments.

       208.    The entity Defendants are “alter egos” of one another and of the Individual

Defendants.

       209.    Upon information and belief, each entity Defendant is owned, operated, managed,

or otherwise controlled in a manner by the Individual Defendants which is inconsistent with its

being a separate and distinct legal entity, such that to allow the Defendants to assert limited

liability or hide behind the “corporate veil” would protect a fraud and promote a gross injustice.

       210.    PharMerica is entitled to pierce the entity Defendants’ respective veils to recover

from any and all of the Defendants the amounts owed by Cohasset Care and CCRC to

PharMerica.

                                     COUNT VII – FRAUD
                                     (Against Scheinbaum)

       211.    To the extent not inconsistent with this Count VII, PharMerica incorporates by

reference the allegations set forth above.

       212.    As previously set forth, after obtaining the Judgments, PharMerica instituted post-

judgment discovery. Specifically, PharMerica issued post-judgment discovery requests

concerning assets and transfers of assets by Cohasset Care and CCRC.

       213.    The post-judgment discovery responses Cohasset Care and CCRC eventually

provided to PharMerica were done at the direction of Scheinbaum, who was the signatory on said

post-judgment discovery responses.

       214.    The post-judgment discovery responses and documents produced by Cohasset

Care and CCRC at the direction of Scheinbaum fraudulently omitted relevant information

concerning the assets and transfers of Cohasset Care and CCRC, including, but not limited to, the

                                                 40
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 41 of 47



fact that the Cohasset Care Chase bank account not only remained open but continued to receive

funds from government payors, which were quickly and fraudulently transferred out of the

account for the benefits of certain Defendants.

       215.    Pursuant to Federal Rules of Civil Procedure 33, 34, and 69(a)(2), Cohasset Care,

CCRC, and Scheinbaum had a legal duty to provide full and accurate information and

documentation in response to PharMerica’s post-judgment discovery requests.

       216.    Further, by undertaking to provide information and documents to PharMerica in

response to its post-judgment discovery requests, Scheinbaum had a duty to provide full and

accurate information and documentation, and could not provide misleading partial information

and documents.

       217.    Scheinbaum, on behalf of Cohasset Care and CCRC, purposely concealed and

omitted information and documentation from PharMerica in the Cohasset Care and CCRC

discovery responses, while materially misrepresenting other information about the entities’ bank

accounts and transfers of assets.

       218.    Scheinbaum misrepresented certain facts while concealing and omitting others in

order to prevent PharMerica from discovering Cohasset Care and CCRC assets available for

attachment and collection in partial or full satisfaction of the Judgments, and Scheinbaum knew

or reasonably should have known that such representations were false when he made them.

       219.    Scheinbaum made these misrepresentations for his own benefit and the benefit of

the various entities to which he was transferring the money.

       220.    PharMerica relied on Scheinbaum’s representations and productions of documents

in its efforts to collect on the Judgments, and such reliance was reasonable.




                                                  41
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 42 of 47



       221.    As a direct and proximate result of Scheinbaum’s concealments, omissions, and

misrepresentations, PharMerica has suffered pecuniary damages.

                 COUNT VIII – INTENTIONAL MISREPRESENTATION
                                (Against Scheinbaum)

       222.    To the extent not inconsistent with this Count VIII, PharMerica incorporates by

reference the allegations set forth above.

       223.    As previously set forth, in response to PharMerica’s post-judgment discovery

requests, Scheinbaum, on behalf of Cohasset Care and CCRC, represented that its discovery

responses and document productions were true, accurate, and complete.

       224.    Scheinbaum’s representations were false, and Scheinbaum knew they were false

or was recklessly indifferent to their falsity when he made them. Scheinbaum at all times knew

that Cohasset Care and CCRC had additional bank accounts and/or bank statements that were not

disclosed in post-judgment discovery and that such bank accounts would be receiving additional

funds from government payors in the future that could be applied to the Judgments.

       225.    Scheinbaum intended that PharMerica would rely on the misrepresentations to its

detriment. Scheinbaum knew that if he could delay or hinder PharMerica’s post-judgment

discovery attempts to uncover assets and sources of funds to satisfy the Judgments, that the

Defendants would have enough time to steal any available assets from Cohasset Care to keep

PharMerica from collecting them.

       226.    PharMerica relied on Scheinbaum’s representations, and its reliance on

Scheinbaum’s misrepresentations was reasonable. PharMerica did not and could not have

known of the falsity of Scheinbaum’s representations.

       227.    As a direct and proximate result of Scheinbaum’s intentional misrepresentations,

PharMerica has suffered pecuniary damages.

                                               42
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 43 of 47



                    COUNT IX – NEGLIGENT MISREPRESENTATION
                                (Against Scheinbaum)

       228.    To the extent not inconsistent with this Count IX, PharMerica incorporates by

reference the allegations set forth above.

       229.    As previously set forth, in response to post-judgment discovery requests,

Scheinbaum, on behalf of Cohasset Care and CCRC, represented that its discovery responses and

document productions were true, accurate, and complete.

       230.    Due to Scheinbaum’s failure to exercise reasonable care or competence in

supplying this information to PharMerica, his representations were false, and he should have

known they were false given the circumstances.

       231.    Scheinbaum supplied the false information and failed to disclose other

information to PharMerica for PharMerica’s benefit and guidance in determining how to proceed

with its post-judgment collection activities. Scheinbaum intended the false and incomplete

information and documentation to influence PharMerica in this decision.

       232.    PharMerica relied on Scheinbaum’s representations, and PharMerica’s reliance on

Scheinbaum’s misrepresentations was reasonable. PharMerica did not and could not have

known of the falsity of Scheinbaum’s representations.

       233.    As a direct and proximate result of Scheinbaum’s misrepresentations, PharMerica

has suffered pecuniary damages.

                                  COUNT X – CONVERSION
                                   (Against all Defendants)

       234.    To the extent not inconsistent with this Count X, PharMerica incorporates by

reference the allegations set forth above.




                                               43
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 44 of 47



       235.    PharMerica had a right to possession funds received by Cohasset Care from

Medicare to pay PharMerica’s invoices for drugs and pharmacy services provided to Cohasset

Care’s residents.

       236.    If Cohasset Care did not pay PharMerica using such funds, the funds would have

had to be returned to Medicare, which they were not. Instead, Cohasset Care held them in trust

for PharMerica.

       237.    Defendants deprived PharMerica of the funds and instead stole them for their own

use by transferring such funds from Cohasset Care to Vegh, Ari Schwartz, Daniella Schwartz,

Skyline, Scheinbaum, Alliance Care, LCRC, Zenith, Saratoga Center for Care, Mountain View,

Brookhaven, and Alliance 11.

       238.    As a result of Defendants’ conversion of PharMerica’s funds, PharMerica has

suffered damages, including that it has not been paid for the pharmacy goods and services

provided by Cohasset Care, that it has lost the time value of its money, and that it has incurred

substantial attorneys’ fees and costs (and will continue to incur substantial attorneys’ fees and

costs to litigate this action) in seeking payment of its money.

       239.    PharMerica is entitled to the imposition of a constructive trust on all Medicare

funds received by Cohasset Care that were transferred to the other Defendants in this action.

                       COUNT XI – BREACH OF FIDUCIARY DUTY
                           (Against the Individual Defendants)

       240.    To the extent not inconsistent with this Count XI, PharMerica incorporates by

reference the allegations set forth above.

       241.    The Individual Defendants all acted as officers, directors, and managers of

Cohasset Care and had control over its funds.

       242.    At all relevant times, Cohasset Care was insolvent.

                                                 44
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 45 of 47



        243.   As officers, directors, and managers of an insolvent entity, the Individual

Defendants held the assets of Cohasset Care in trust for its creditors, including PharMerica, and

owed its creditors a fiduciary duty.

        244.   The Individual Defendants breached their fiduciary duty to PharMerica by

stealing assets of Cohasset Care for themselves and their other entities rather than using such

assets to pay PharMerica the amounts it was owed for goods and services it provided Cohasset

Care.

        245.   PharMerica has been damaged by the Individual Defendants’ breach of their

fiduciary duties, including because PharMerica has not received payment of amounts due to it for

goods and services it provided, has lost the time value of money due to it, and has incurred

substantial attorneys’ fees and costs (and will continue to incur substantial attorneys’ fees and

costs to litigate this action) in seeking payment of its money.

                   COUNT XII – VIOLATION OF MASS. G.L. c. 93A, §11
                                (Against all Defendants)

        246.   To the extent not inconsistent with this Count XII, PharMerica incorporates by

reference the allegations set forth above.

        247.   As set forth in this Complaint, Defendants engaged in numerous unfair and

deceptive business practices in the Commonwealth of Massachusetts designed to prevent

PharMerica from collecting amounts due and owing to it and causing PharMerica to incur

substantial attorneys’ fees and expenses in collecting such amounts. These unfair and deceptive

business practices include the following:

               a. Refusing to pay amounts due to PharMerica for PharMerica’s critical goods

                   and services provided to Cohasset Care;




                                                 45
         Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 46 of 47



               b. Stealing Medicare funds that belonged to PharMerica and were required to be

                   paid to PharMerica pursuant to federal law;

               c. Stealing more than $2 million of Cohasset Care’s assets to prevent

                   PharMerica and other creditors from collecting amounts due to them;

               d. Entering into a first settlement agreement with no intention of complying with

                   it in order to delay and hinder PharMerica’s collection efforts;

               e. Providing false and misleading discovery responses and document

                   productions to PharMerica to conceal Cohasset Care’s assets and Defendants’

                   pillaging of such assets for the benefit of the Individual Defendants and their

                   other entities.

       248.    Defendants acted willfully and knowingly in engaging in the foregoing deceptive

and unfair business practices.

       249.    As a result of the unfair and deceptive practices of Cohasset Care, CCRC, and

Scheinbaum, PharMerica has suffered pecuniary damages, including attorneys’ fees and

expenses.

                                     PRAYER FOR RELIEF

       WHEREFORE, PharMerica requests judgment against Defendants as follows:

       A.      An award of compensatory damages in an amount to be proven at trial, jointly and

               severally against all Defendants;

       B.      Treble damages due to Defendants’ unfair and deceptive business practices;

       C.      Prejudgment and post-judgment interest;

       D.      PharMerica’s attorneys’ fees, expenses and costs associated with its collection of

               amounts owed to it by Defendants; and



                                                46
      Case 1:20-cv-10794-ADB Document 1 Filed 04/23/20 Page 47 of 47



     E.     All other relief to which PharMerica may be entitled.

     Plaintiff demands a trial by jury.



DATED: April 23, 2020               Respectfully submitted,
                                    The Plaintiff,
                                    PHARMACY CORPORATION OF AMERICA d/b/a
                                    PHARMERICA
                                    /s/ Mary Ellen MacDonald
                                    Jeffrey E. Poindexter, BBO #631922
                                    Mary Ellen MacDonald, BBO #641658
                                    Bulkley, Richardson and Gelinas, LLP
                                    1500 Main Street, Suite 2700
                                    Springfield, MA 01115
                                    Tel: (413) 781-2820
                                    Fax: (857) 800-8249
                                    jpoindexter@bulkley.com
                                    mmacdonald@bulkley.com

                                    AND

                                    Matthew C. Williams (pro hac vice admission to be
                                    sought)
                                    FULTZ MADDOX DICKENS PLC
                                    101 South Fifth Street, 27th Floor
                                    Louisville, Kentucky 40202
                                    Tel: (502) 588-2000
                                    Fax: (502) 588-2020
                                    mwilliams@fmdlegal.com




                                            47
